NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 18, 2019*
                               Decided October 18, 2019

                                         Before
                          JOEL M. FLAUM, Circuit Judge

                          KENNETH F. RIPPLE, Circuit Judge

                          DIANE S. SYKES, Circuit Judge
No. 18-2188

VALENTINA L. O’CONNOR,                            Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 14-cv-10263

CHICAGO BOARD OF EDUCATION,                       Sharon Johnson Coleman,
     Defendant-Appellee.                          Judge.

                                       ORDER

       Valentina O’Connor sued her former employer, the Board of Education of the
City of Chicago, alleging interference with her rights under the Family and Medical
Leave Act and retaliation. The district court dismissed her case with prejudice under 28
U.S.C. § 1915(e)(2)(A) because she intentionally misrepresented information about her
finances in the financial affidavit accompanying an application to proceed in forma
pauperis. We affirm.


      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-2188                                                                         Page 2

        When O’Connor filed her original complaint in December 2014, she paid the $400
filing fee. She simultaneously moved for attorney representation, without a financial
affidavit, so the district court ordered her to “submit an in forma pauperis application.”
That application form also contains a financial affidavit. In hers, O’Connor represented,
among other things, that her husband owned their home, although she did not know its
value. The court denied her motion, and O’Connor retained an attorney. Counsel
withdrew just a few months later, and O’Connor filed a second motion for attorney
representation along with a new IFP application and financial affidavit. In her motion,
she noted that her financial circumstances had changed since her first request; she had
been laid off from work and had paid expensive legal fees for her disabled son. She
represented in the affidavit that no one living at her residence “own[ed] any real estate
(with or without a mortgage)” and that only her husband had more than $200 in cash or
in a bank account (he had $300).

        The district court granted O’Connor’s motion for attorney representation and
recruited counsel for her. The recruited attorney withdrew after nearly a year and a half
due to “professional and ethical considerations.” The court recruited another attorney,
who, after about six months, requested an in camera and ex parte meeting with the court,
citing a local rule mandating that “[i]f assigned counsel discovers … that the party is
able to pay for legal services … counsel shall bring that information to the attention of
the judge.” N.D. ILL. R. 83.41(a). At this hearing, O’Connor admitted under oath to
several inaccuracies in her second financial affidavit, including the omission that her
husband owned their home. She also did not update her affidavit after she began
receiving social security benefits in 2016. The court struck counsel’s appointment due to
the inaccuracies but noted that it was not “find[ing] that the misstatements were
knowingly and willingly done to perpetrate a fraud on the Court.”

       The district court then entered a minute order describing the ex parte hearing and
permitting counsel to withdraw. At the time, a fully briefed partial motion to dismiss
was pending. The district court denied it days after the hearing, ruling that O’Connor’s
FMLA interference claim was timely. Weeks later, the Board moved to dismiss the case
under 28 U.S.C. § 1915(e)(2)(A), which provides that a district court “shall” dismiss an
IFP plaintiff’s case if it determines that “the allegation of poverty is untrue.” The Board
attached a transcript of the ex parte hearing to its motion.

       The district court granted the Board’s motion and dismissed the case with
prejudice. The court found that O’Connor had misrepresented her financial status with
the intent to be evasive and mislead the court. First, she did not disclose that her
No. 18-2188                                                                         Page 3

husband owned their home. Second, she failed to update her affidavit to reflect that she
began receiving social security benefits in 2016. Third, among the various documents
she attached to her responses to the motion to dismiss was evidence of two accounts
that she had not declared in her financial affidavit. A bank statement dated nine days
after her affidavit reflected a $1,200 balance, and a pension plan statement from
September 2014 showed a $2,000 balance. The court also rejected her argument that the
“discrepancies” in the financial affidavit were “mere misunderstandings or innocent
mistakes.” It found that O’Connor lacked credibility based on her “erratic and
manipulative disposition” at hearings. Because the misstatements were not inadvertent,
the district court concluded, dismissal with prejudice was warranted.

       O’Connor appeals. Her briefs are difficult to parse and include numerous
arguments that are outside the scope of this appeal or were not raised in the district
court. Focusing on the issue properly before us, we can discern that O’Connor contends
that the court erred in dismissing her case because her allegations of poverty were
accurate and any mistakes were inadvertent, and, even if not, dismissal with prejudice
was unwarranted. We review the district court’s factual findings for clear error and its
decision to dismiss the case with prejudice for abuse of discretion. See Thomas v. Gen.
Motors Acceptance Corp., 288 F.3d 305, 307–08 (7th Cir. 2002).

         The district court did not clearly err in finding that O’Connor’s second financial
affidavit contained false assertions of poverty. The record amply supports the
discrepancies among O’Connor’s affidavit, her statements at the hearing, and the
documents she attached to her filings. Having identified multiple inaccuracies, the
district court then appropriately dismissed the case. See Kennedy v. Huibregtse, 831 F.3d
441, 443 (7th Cir. 2016).

        Further, the court reasonably found that O’Connor’s misrepresentations were
intentional. We would not easily disturb the district court’s finding, based on
O’Connor’s demeanor at hearings, that her innocent explanations lacked credibility. See
Ortiz v. Martinez, 789 F.3d 722, 729 (7th Cir. 2015). That further supports the dismissal
with prejudice. See Kennedy, 831 F.3d at 443–44 (affirming dismissal with prejudice for
failing to disclose $1,400 trust account); Thomas, 288 F.3d at 306–07 (same, for lying and
failing to update IFP application); Mathis v. New York Life Ins. Co., 133 F.3d 546, 547–48
(7th Cir. 1998) (same, for intentionally omitting that he owned his home, among other
falsities). O’Connor argues that the court contradicted itself because, at the earlier
hearing, it had stated that it was not finding that the misstatements “were knowingly
and willingly done to perpetrate a fraud on the Court.” Nothing barred the court from
No. 18-2188                                                                          Page 4

revisiting its earlier assessment, however, especially after it was presented with full
briefing on the issue. See FED. R. CIV. P. 54(b); Galvan v. Norberg, 678 F.3d 581, 587 (7th
Cir. 2012). O’Connor argues that the “law of the case” doctrine forbade this, but that
rule does not limit a district court’s ability to revisit its own rulings before a final
judgment, see id., and in any event, this was simply a preliminary finding of fact, not a
legal ruling.

       We have considered O’Connor’s other arguments, and none has merit.

                                                                                AFFIRMED